Citation Nr: 1514658	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-34 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for prostate cancer with prostatectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board has reviewed the Veteran's physical claims file and the electronic claims folder to ensure review of the totality of the evidence.


FINDINGS OF FACT

There is no local reoccurrence or metastasis of the Veteran's service-connected prostate cancer with prostatectomy; and it does not result in renal dysfunction; does not require the changing of absorbent materials; does not result in a daytime voiding interval of between two and three hours or awakening to void two times per night; does not result in obstructed voiding; and has not resulted in a urinary tract infection requiring long-term drug therapy, 1 to 2 hospitalizations per year and/or intermittent intensive management.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the Veteran's service-connected prostate cancer with prostatectomy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115a, Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the June 2010 rating decision on appeal, February 2010, March 2010, and April 2010 letters provided the Veteran with notice of the information and evidence needed to substantiate his claim.  Consistent with Dingess and Vazques-Flores v. Peake, 22 Vet. App. 37 (2008), these letters included notice of the process in which VA assigns disability evaluations and effective dates, and further information on the evidence needed to make a decision, consistent with the finding.  Consequently, VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, lay statements, private treatment records, and VA treatment records have been obtained and associated with the record.  A VA examination was most recently afforded in February 2010.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the evidence received since the most recent February 2010 examination does not indicate that the Veteran's condition has worsened significantly.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Increased Rating

 	A. Disability Ratings in General

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.

      B. Diagnostic Code 7528 

The Veteran's prostate cancer with prostatectomy is evaluated under Diagnostic Code (DC) 7528, malignant neoplasms of the genitourinary system.  DC 7528 provides for a temporary rating of 100 percent following the cessation of surgical, X-ray, antineo-plastic chemotherapy or another therapeutic procedure.  This 100 percent rating is to continue until a mandatory VA examination six months after the procedure.  If there has been no local reoccurrence or metastasis, the residual disability is to be rated as a renal dysfunction or a voiding dysfunction, whichever is predominant. 

The renal dysfunction criteria include evaluations for 100, 80, 60, 30, and 0 percent ratings.  Symptoms outlined in the renal dysfunction ratings include: regular dialysis; markedly decreased function of kidney or other organ systems, especially cardiovascular; BUN levels of greater than 40mg%; creatine levels greater than 4mg%; persistent edema and albuminuria; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; definite decrease in kidney function; hypertension; or constant or recurring albumin with hyaline and granular casts or red blood cells.  The evidence of record does not demonstrate that the Veteran's prostate cancer has manifested with any of these symptoms, furthermore there is no evidence that the Veteran's prostate cancer or residuals thereof result in any type of renal disability.  Accordingly, the Board concludes that voiding dysfunction is the Veteran's predominant manifestation of his disability; therefore, the Board need not apply the renal dysfunction criteria.

The voiding dysfunction criteria allow for rating a condition as urine leakage, urinary frequency, obstructed voiding, and urinary tract infection.  The evidence of record demonstrates that the Veteran has not experience symptoms relating to the obstructed voiding or urinary tract infection criteria.  As a result, the Board will not further discuss the rating criteria pertaining to obstructed voiding, or urinary tract infection.

Urine leakage allows for a 60, 40, and 20 percent evaluation.  A 60 percent evaluation is appropriate when the disability requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent evaluation is appropriate when the disability requires the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent evaluation is appropriate when the disability requires the wearing of absorbent materials which must be changed less than two times per day.

Urinary frequency allows for a 40, 20, and 10 percent evaluation.  A 40 percent evaluation is appropriate when the daytime voiding interval is less than one hour, or awakening 5 or more times per night to void is required.  A 20 percent evaluation is appropriate when the daytime voiding interval is between one and two hours, or awakening three to four times per night is required.  A 10 percent evaluation is appropriate when the daytime voiding interval is between two and three hours, or awakening two times per night to void is required.

       C. Analysis

The Veteran is currently evaluated as noncompensable for his prostate cancer with prostatectomy.  He filed an increased rating claim in January 2010.

At the Veteran's February 2010 VA examination, the examiner noted that the Veteran was diagnosed with prostate cancer in 2002, resulting in a retropubic prostatectomy in March 2002.  Voiding dysfunction was not noted upon examination.  There was no hesitancy, no dysuria, no frequency, and the Veteran reported voiding once per night.  There was no incontinence noted, and as a result, absorbent materials are not necessary.  There were no other potentially relevant symptoms noted.

Based on the evidence of record, the Board finds that a compensable evaluation is not warranted.  Objective findings from the Veteran's VA examination are consistent with a noncompensable evaluation.   Absorbent materials are not necessary, daytime voiding intervals are not between two and three hours, awakening to void at night does not occur two times per night, there is no obstructed voiding, no documented urinary tract infections, and as previously noted, no renal dysfunction.

In reaching this conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board does note that the Veteran has not specifically alleged that he suffers from symptoms consistent with a compensable evaluation.  Rather, in his Form 9 Substantive Appeal and Notice of Disagreement, the Veteran contends that his prostate cancer is the result of his military service, specifically his time spent in Vietnam.  As the Veteran's prostate cancer is already service-connected, this contention is not at issue.  Rather, the severity of the Veteran's current disability is what is on appeal.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).   Here the evidence does not support a finding that the criteria for a compensable evaluation have been met.

To the extent the Veteran has alleged an increased evaluation is warranted, the Board has considered the Veteran's reports along with findings from the Veteran's VA examination.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination report in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In addition, the Board has considered private treatment records submitted by the Veteran during the period on appeal.  However, these medical records do not document any symptoms or manifestations of the Veteran's prostate cancer consistent with an increased evaluation.  Moreover, the Veteran noted in his January 2011 notice of disagreement that his cancer was in remission and did not report any symptomatology suggesting that a compensable rating was warranted.  Likewise, on his November 2012, he acknowledged that his prostate surgery "went so well" that he had no residual dysfunction.    

While the Board has found that compensable evaluation is not currently warranted based upon the evidence of record, it encourage the Veteran to file a new increased rating claim at any time that he feels his condition has worsened.  

      D.  Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for both his prostate cancer with prostatectomy.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected prostate cancer are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's prostate cancer with prostatectomy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Moreover, the Veteran has not reported any symptoms or manifestations that are not contemplated by the rating criteria.  Rather, he has reported that he has had no residual dysfunction.  Thus, the Veteran's current ratings are adequate.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable rating for prostate cancer with prostatectomy is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


